Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 4 lines 12-24, filed 11/30/2021, with respect to claims 1,3-4 and 6 anticipated by KR 2017/0049651 (Man) and claims 1,3-6 anticipated by US 9771048 (Min) have been fully considered and are persuasive.  The rejection of claims 1,3-4 and 6 and 1,3-6 over Man and Min respectively has been withdrawn. 
Applicant's arguments in regards to claims 1-2 and 6-9 anticipated by US 10933833 (Park) filed 11/30/2021 have been fully considered but they are not persuasive. Applicant argues Park fails to teach or suggest that “the mounting bracket is fixed to one side of the sunshine roof part…. Corresponding to an opposite direction of a deployment direction of the cushion part” as recited in claim 1 and rather Park teaches “the support coupling part 622 may be coupled to both sides of the support guide part 621 and fixed to the frame of the panorama roof” (Park, 3:55-57). However, examiner interprets this to mean that the support coupling part 622 (fixing the mounting bracket with the cushion part 61) may be coupled to both sides of the support guide part, the sides being in the width direction (Left and right side of fig.4, see annotation below) and fixed to the sunshine roof part. Regardless Park teaches that it may be coupled to both sides, the claim does not limit to be fixed only to one side of the sunshine roof part and therefore Park discloses wherein the cushion part (61) is fixed (via 622) to a module bracket part (621) fixed to one side of the sunshine roof part (at least one side), the one side of the sunshine roof part corresponding to an opposite direction of deployment direction  of the cushion part (61) (at the end of guide 50 on the side closest to the inflator and therefore opposite direction of deployment see annotated fig.4).

    PNG
    media_image1.png
    513
    461
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 10933833). 
	In regards to claim 1, Park discloses, a roof airbag apparatus (1) comprising: a deployment guide part (50) mounted on a sunshine roof (10) part of a vehicle (see fig.3); a cushion part (60,61) mounted in the sunshine roof part (10), and deployed in a longitudinal direction of the deployment guide part, wherein the cushion part (61) is fixed to a module bracket part (621 via 622) fixed to one side of the sunshine roof part, the one side of the sunshine roof part corresponding to an opposite direction of a deployment direction of the cushion part (see annotated fig.4 above in response to arguments, see Col.3 line 35-57); and an inflator part (40) mounted in the cushion part (see fig.3), and configured to discharge gas to the cushion part in case of a collision of the vehicle (see Col.3 line 60-Col.4 line 13).
	In regards to claim 2, Park discloses, the inflator part comprises: an inflator body mounted in the cushion part (gas generator part 41), and configured to discharge gas to the cushion part (through 50); an inflator bracket having one open side (42), and configured to cover an end of the inflator body (at least partially covered see fig.3); and a clamp configured to close the open side of the inflator bracket, and clamp the inflator body to the inflator bracket (42 having two parts, at least partially covers the inflator body and clamps body,41, to the bracket).
	In regards to claim 5, Park discloses, a roller part (20) disposed at an end of cushion part (see fig.2), and rotated by contact with the cushion part (50,60(61)) which is inflated by gas discharged from the inflator part (40). 
	In regards to claim 6, Park discloses, the cushion part is folded in a zigzag shape and connected to the inflator part, before deployed (see fig.4, 61 folded in a zig zag method).
	In regards to  claim 9, Park discloses, the  deployment guide part (50) is mounted according to the number of the  sunshine roof parts formed in a longitudinal  direction of the vehicle, (Col. 4 .
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                    



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616